



FIRST AMENDMENT TO THE
KNOWLES CORPORATION
SENIOR EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN


WHEREAS, Knowles Corporation (the “Company”) maintains the Knowles Corporation
Senior Executive Change-in-Control Severance Plan (the “Plan”); and
WHEREAS, the Company wishes to amend the Plan’s eligibility provisions so that
those executives who report directly to the Company’s Chief Executive Officer
are eligible to participate in the Plan.
NOW, THEREFORE, by virtue and in exercise of the amending authority reserved to
the Compensation Committee of the Board of Directors of the Company under
Article 11 of the Plan, the Plan is hereby amended, effective as of May 5, 2015,
as follows:
1.
Article 1.a. of the Plan is hereby amended in its entirety to read as follows:

a.
Eligible Executives. Those executives who are eligible to participate in the
Plan and to receive Severance Payments thereunder are (i) the Chief Executive
Officer and the Chief Financial Officer of Knowles, Business Unit Presidents,
those executives who report directly to the Chief Executive Officer of Knowles,
and those Vice Presidents of Knowles who are designated as eligible by the Chief
Executive Officer of Knowles from time to time; provided, however, that such
executives (A) are employed in the United States or are a U.S.-based employee
temporarily assigned to the non-U.S. payroll of a Subsidiary on an expatriate
assignment, and (B) remain in such a position on the date of a “Change of
Control” (as defined in Article 14) (such executives who meet the above
eligibility requirements, the “Eligible Executives”).




